12 U.S. 417 (1814)
8 Cranch 417
THE UNITED STATES
v.
THE BRIGANTINE MARS.
Supreme Court of United States.
March 15, 1814.
JOHNSON, J. delivered the opinion of the Court as follows:
"This case depends upon the principle established in the case against the coffee, the Bohlens, Claimants.[*]
*418 The decision, as in that case, was founded upon the ground of a sale to a bona fide purchaser without notice.
The decree of the Circuit Court of Massachusetts district, in this case is therefore reversed, and the Brigantine Mars adjudged forfeited to the United States."
NOTES
[*]  The case of the United States v. 1960 bags of coffee, ante p. 398.